     Case 2:20-cv-00980-WBV-DPC Document 14-1 Filed 04/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 AHMED BAQER, et al.,           *                          CIVIL CLASS ACTION
                   Plaintiffs;  *
                                *                          DEMAND FOR JURY
                    v.          *
                                *
 ST. TAMMANY PARISH GOVERNMENT, *                          No.: 2:20-cv-00980-WBV-JCW
 et al.,                        *
                 Defendants.    *                          DISTRICT JUDGE:
                                *                          WENDY B. VITTER
                                *                          SECTION “D”
                                *
                                *                          MAGISTRATE JUDGE:
                                *                          JOSEPH C. WILKINSON, JR.
                                *
                                                           SECTION “2”
                                *
                                *

*****************************************************************************
                       MEMORANDUM IN SUPPORT OF
         PLAINTIFFS’ EX PARTE MOTION FOR EXPEDITED HEARING
          ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
*****************************************************************************


MAY IT PLEASE THE COURT:

       A hearing on Plaintiffs’ Motion for Preliminary Injunction is currently set for April 22,

2020, at 11:00 AM CST. Plaintiff is respectfully requesting that the Motion be placed on an

expedited hearing schedule – to be heard immediately. As discussed in the Brief filed in support

of Plaintiffs’ Motion for Preliminary Injunction, the Plaintiffs are in grave danger of contracting a

deadly virus – COVID-19. The Motion for Preliminary Injunction seeks to enjoin the Defendants

from exposing Plaintiffs to prison conditions that will likely result in some of the Plaintiffs

becoming seriously ill and dying. This deadly virus continues to spread throughout the world,

killing people, by the hour. As such, Plaintiffs cannot receive an effective remedy unless this

Motion is heard immediately.
    Case 2:20-cv-00980-WBV-DPC Document 14-1 Filed 04/03/20 Page 2 of 2




       As such, Plaintiffs hereby request an expedited hearing on this matter.



                                             Respectfully Submitted,


Date: April 3, 2020                          _/s/__Maria B. Glorioso___
                                             Attorney for Plaintiffs

                                             Maria B. Glorioso (#24435), T.A.
                                             THE GLORIOSO LAW FIRM
                                             2716 Athania Parkway
                                             Metairi, LA 70002
                                             Tel: (504) 569-9999
                                             Fax: (504) 569-9022
                                             maria@gtorts.com


Date: April 3, 2020                           /s/ Devon M. Jacob
                                             Attorney for Plaintiffs

                                             Devon M. Jacob (PA89182)
                                             JACOB LITIGATION, INC.
                                             P.O. Box 837
                                             Mechanicsburg, PA 17055-0837
                                             Tel: (717) 796-7733
                                             djacob@jacoblitigation.com

                                             Antonio M. Romanucci
                                             Bhavani K. Raveendran (pro hac vice to be filed)
                                             Nicolette A. Ward
                                             Ian P. Fallon (pro hac vice to be filed)
                                             ROMANUCCI & BLANDIN, LLC
                                             321 N. Clark Street, Suite 900
                                             Chicago, IL 60654
                                             Tel: (312) 458-1000
                                             Fax: (312) 458-1004
                                             aromanucci@rblaw.net
                                             b.raveendran@rblaw.net
                                             nward@rblaw.net
                                             ifallon@rblaw.net
